Citation Nr: 0211922	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  00-11 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to approval for self-employment due to a serious 
employment handicap, in connection with a program of 
vocational rehabilitation benefits under Chapter 31, Title 
38, United States Code.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel



INTRODUCTION

The veteran had active service from December 1989 to August 
1996, preceded by a period of active duty for training from 
June 15, 1988 to August 16, 1988.

This matter comes before the Board of Veterans' Appeals' (BVA 
or Board) on appeal from a January 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, which denied the benefit sought on appeal.


REMAND

A preliminary review of this file reveals that further action 
must be undertaken in this appeal before proceeding with 
appellate review.  Specifically, the veteran must be 
scheduled for a videoconference hearing before a member of 
the Board, and his representative must be given an 
opportunity to review the file before it is returned to the 
Board for appellate disposition.

In the veteran's substantive appeal, VA Form 9, received at 
the RO in May 2000, he indicated that he wanted a BVA hearing 
at a local VA office before a member or members of the BVA.  
In a handwritten note, he stated that "an ICN hearing would 
be acceptable."  By RO letter dated in June 2002, the 
veteran was notified that he was scheduled for a 
videoconference hearing before a member of the Board on July 
17, 2002, at the RO.  He was sent another letter that same 
month reminding him of the time, date, and location of that 
hearing.  

On July 15, 2002, the veteran faxed to the RO a statement 
requesting that his hearing be continued.  He stated that he 
had just appointed the Vietnam Veterans of America to 
represent him, and that he would like his representative to 
have an opportunity to review the file.  In August 2002, this 
case was before the Board, at which time the undersigned 
member of the Board granted the veteran's motion for a new 
videoconference hearing.  See 38 C.F.R. § 20.704.

In light of the foregoing, this matter is hereby REMANDED to 
the RO for the following:

1.  The RO should schedule the veteran 
for a videoconference hearing before a 
member of the Board at the RO as soon as 
possible.  

2.  The RO should afford the veteran's 
representative every opportunity to 
review the veteran's claims file and 
present argument in support of his 
appeal. 

The purpose of this REMAND is to afford the veteran due 
process, and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




